The State




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 6, 2015

                                        No. 04-15-00452-CR

                                  Dimetric Dashon GONZALEZ,
                                            Appellant

                                                  v.

                                     THE STATE OF TEXAS,
                                           Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR9594
                          Honorable Jefferson Moore, Judge Presiding



                                           ORDER

        Pursuant to a plea-bargain agreement, Appellant Dimetric Dashon Gonzalez pled guilty
to Assault-Family-2nd Offense (Repeater) and was sentenced to eight years imprisonment and a
fine of $2,000 in accordance with the terms of his plea-bargain agreement. On June 25, 2015, the
trial court signed a certification of defendant’s right to appeal stating that this “is a plea-bargain
case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Gonzalez
filed a notice of appeal, the trial court clerk sent copies of the certification and notice of appeal to
this court. See id. 25.2(e). The clerk’s record, which includes the trial court’s Rule 25.2(a)(2)
certification, has been filed. See id. 25.2(d).

         “In a plea bargain case ... a defendant may appeal only: (A) those matters that were raised
by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission
to appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes
the punishment assessed by the court does not exceed the punishment recommended by the
prosecutor and agreed to by the defendant. See id. The clerk’s record does not include a written
motion filed and ruled upon before trial; nor does it indicate that the trial court gave its
permission to appeal. See id. The trial court’s certification, therefore, appears to accurately
reflect that this is a plea-bargain case and that Gonzalez does not have a right to appeal. We must
dismiss an appeal “if a certification that shows the defendant has the right of appeal has not been
made part of the record.” Id. 25.2(d).
        This appeal will be dismissed pursuant to Texas Rule of Appellate Procedure 25.2(d),
unless an amended trial court certification showing that Gonzalez has the right to appeal is made
part of the appellate record by September 7, 2015. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v.
State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order).

       We ORDER all appellate deadlines be suspended until further order of the court.




                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court